The trial court was correct in granting summary judgment to McCullough-Hyde. Bouquett v. St. Elizabeth Corp. (1989), 43 Ohio St.3d 50,  538 N.E.2d 113, clearly authorizes McCullough-Hyde to suspend Dr. Wolf so long as the hospital does not act in an arbitrary, capricious or unreasonable manner. The evidence supporting and opposing McCullough-Hyde's motion for summary judgment simply does not raise genuine issues of material fact which would permit a finding that McCullough-Hyde acted in an arbitrary, capricious or unreasonable manner in temporarily suspending Wolf.
As the learned trial judge observed, the tort of "business interference" occurs when a person, without a privilege, induces or otherwise purposely causes a third party not to enter into or continue a business relationship, or perform a contract with another. Juhasz v. Quik Shops, Inc. (1977), 55 Ohio App.2d 51, 9 O.O.3d 216, 379 N.E.2d 235. The trial court held, and I agree, that "[i]n the best interests of patient care, Mr. Daniels was privileged to summarily suspend the clinical privileges possessed by Dr. Wolf, and this is precisely what occurred."
Assuming, arguendo, that Daniels erred, there is not a scintilla of evidence that Daniels, without privilege, in behalf of McCullough-Hyde, induced or *Page 357 purposely caused a third party, i.e., Oxford Emergency, not to perform any contract with Dr. Wolf.
Obviously the suspension, while in effect, prohibited Dr. Wolf from being employed by Oxford Emergency in McCullough-Hyde's emergency room, but the record is devoid of any suggestion that the purpose of the suspension was to interfere with a business relationship Dr. Wolf had with any third party, including Oxford Emergency. The suspension was rescinded and there is nothing in the record to support Dr. Wolf's theory that Oxford Emergency's failure to again place him in the McCullough-Hyde emergency room was attributable to such suspension.
When Dr. Bouquett was suspended by St. Elizabeth, such undoubtedly caused him much grief and "interfered" with his business relationships with third parties, probably including his patients and creditors. Since the "interference" was not tortious, Dr. Bouquett had no recourse against St. Elizabeth.Bouquett, supra. The majority has heretofore found that Dr. Wolf's due process rights were not violated by McCullough-Hyde's suspension. Accordingly, he has no recourse against McCullough-Hyde. I would affirm the trial court, and therefore I dissent.